NO. 07-08-0054-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  JULY 23, 2008
                         ______________________________

                            DANTA JOHNSON, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

               NO. 54,914-D; HONORABLE DON R. EMERSON, JUDGE
                        _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                ORDER OF DISMISSAL


      Appellant, Danta Johnson, appeals his conviction for injury to a child causing bodily

injury and sentence of three years incarceration in the Institutional Division of the Texas

Department of Criminal Justice. We abated the appeal and remanded to the trial court, on

May 16, 2008, to conduct a hearing to determine, inter alia, whether appellant desires to

prosecute the appeal. At the hearing convened by the trial court per our directive,

appellant stated, “I would rather not appeal this case. I would rather go back to TDC and
finish my sentence.” This representation was then memorialized by the trial court in

findings of fact and conclusions of law filed with this Court on July 10, 2008.


       Although we have received no formal motion to dismiss from appellant, as required

by Texas Rule of Appellate Procedure 42.2(a), Rule 2 of the same rules permits us to

suspend the operation of an existing rule. TEX . R. APP. P. 2. See Rodriguez v. State, 970
S.W.2d 133, 135 (Tex.App.–Amarillo 1998, pet. ref’d). Therefore, pursuant to Rule 2 and

because appellant has clearly revealed his desire to forego appeal, we suspend Rule

42.2(a) and dismiss the appeal based upon appellant’s representation to the trial court.


       Having so dismissed the appeal, no motion for rehearing will be entertained and our

mandate will issue forthwith.




                                                 Mackey K. Hancock
                                                      Justice


Do not publish.




                                             2